Citation Nr: 1636662	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-27 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than July [redacted], 2007, for the resumption of payment of full benefits due to release from incarceration.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

Appellee, S. W., spouse of Veteran:  Unrepresented

Appellee V. W., mother of D.:  Unrepresented


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of November 2007 that restored the Veteran's full benefits effective July [redacted], 2007, and, at the same time, terminated the two apportionments of the Veteran's VA compensation benefits which were in effect during the Veteran's incarceration.  The appeal was remanded in August 2011 for development including compliance with the law and regulations pertaining to contested claims.  

An issue regarding payments to the apportionee V.W. has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Specifically, payments to V.W., on behalf of D., are due at the rate paid during incarceration for the period from July [redacted], 2007, through October 2007, pursuant to 38 C.F.R. § 3.665(b)(2).  Therefore, if an overpayment was assessed and recouped, it must be repaid to V.W.  See a July 19, 2009, memo to the file, in which a DRO finds that the assessment of the overpayment was CUE.  As also noted, the award for D. must be reduced to, at a minimum, the additional amount payable for a dependent effective November 1, 2007, and not terminated, in accordance with 38 C.F.R. § 3.665(i)(2).  Correction of V.W.'s apportionment award to reflect D.'s additional entitlement beginning November 1, 2007, must be undertaken.  


FINDINGS OF FACT

1.  The Veteran has been in receipt of a 100 percent rating for service-connected disabilities since 1993.

2.  The Veteran was incarcerated in a prison due to conviction of a felony beginning in March 1997.  

2.  Effective in May 1997, he began receiving compensation at the 10 percent rate.  

3.  Effective in May 1997, compensation benefits were apportioned to dependents of the Veteran.  

4.  In November 2007, the RO restored full compensation to the Veteran effective July [redacted], 2007, and simultaneously terminated the apportionments, effective that same date, based on information from the Bureau of Prisons identifying his release date as July [redacted], 2007.  

5.  The evidence is sufficient to establish that the Veteran was released to a halfway house on January [redacted], 2007.  

6.  From January [redacted], 2007, to July [redacted], 2007, the Veteran was paid a reduced rate of compensation, and payments to his two apportionees were made, with the amounts paid totalling less than the full rate of compensation.  

7.  Effective beginning July [redacted], 2007, payments at the full rate to the Veteran were resumed.


CONCLUSION OF LAW

An earlier effective date of January [redacted], 2007, for the resumption of compensation at the full rate, less amounts paid to the Veteran and to his apportionees from that date to July [redacted], 2007, is warranted.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specific obligations to notify and assist claimants imposed by statute. 38 U.S.C.A. §§ 5103, 5103A (West 2014); see 38 C.F.R. § 3.159 (2015). In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  Hence, the duties to notify and assist are not applicable to the claim.  See Mason v. Principi, 16 Vet. App. 129   (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Likewise, the VA's duty notify and assist does not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Inasmuch as claims involving apportionments involve a decision with respect to how benefits are distributed, the provisions of the VA's duty notify and assist are inapplicable.

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2015).  Contested claim procedures were followed pursuant to the August 2011 Board remand.  

The Veteran has been in receipt of a 100 percent rating for service-connected disabilities effective since 1993.  He was incarcerated due to conviction of a felony in March 1997; as a result, he was only entitled to receive compensation at the 10 percent rate beginning the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a), (d)(1).  The remainder of his compensation benefits were apportioned to his wife, S.W., and to V.W., the mother of his child, D., on behalf of the child.  

In April 2007, the RO received notice from the Federal Bureau of Prisons that the Veteran's release date was July [redacted], 2007, and that the release method was Bureau of Prisons Substance Abuse Treatment.  His current institution was Dismas House Charities.  However, an Inmate Locator accessed in November 2007 reported that the Veteran's actual release date was July [redacted], 2007.  Accordingly, in November 2007, the RO terminated the apportionments effective July [redacted], 2007, and reinstated the Veteran's compensation at the full 100 percent rate, also effective July [redacted], 2007.  

The Veteran disagreed, stating that he was released to a halfway house on January [redacted], 2007, and, therefore, that should be the effective date for resumption of his compensation.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.665(b) (The term release from incarceration includes participation in a work release or halfway house program, parole, and completion of sentence.).  

Although no formal verification was received from the Bureau of Prisons, there is substantial evidence in favor of the Veteran's argument that he was released to a halfway house in January 2007.  The information from the Bureau of Prisons dated in April 2007 is somewhat ambiguous; while noting that his release date was in July 2007, it also reported that he was currently residing in the Dismas House Charities.  VA treatment records also document the Veteran's treatment in a VA facility in February and March, 2007, which would be highly unlikely were he still in a federal prison.  During a mental health consult in March 2007, he reported that he had been released from prison in January 2007.  He stated that he was currently living in a halfway house, and employed full-time.  

Therefore, the Board finds that the Veteran was released from prison, effective January [redacted], 2007.  The resumption of his award must be effective that date.  See 38 C.F.R. § 3.665(i)(1) (award shall be resumed the date of release from incarceration if the Department of Veterans Affairs receives notice of release within 1 year following release; otherwise the award shall be resumed the date of receipt of notice of release).  

Nevertheless, VA regulations specifically provide that if there was an apportionment award during incarceration, it shall be discontinued on the date of last payment to the apportionee upon receipt of notice of release of the incarcerated person.  Payment to the released person shall then be resumed at the full rate from date of last payment to the apportionee.  38 C.F.R. § 3.665(i)(1).  Thus, notwithstanding the resumption of his award effective January [redacted], 2007, resumption of payments is subject to payments made to the apportionees.  

Payment to the released person from date of release to date of last payment to the apportionee shall be made at the rate which is the difference between the released person's full rate and the sum of (i) the rate that was payable to the apportionee and (ii) the rate payable during incarceration.  Id.  The C&P Awards and Master Audit Writeouts reflect that the amounts paid to the apportionees and to the Veteran did not account for the full rate.  Therefore, the Veteran is entitled to receive compensation for the period from January [redacted], 2007, to July [redacted], 2007, in an amount that consists of the difference between the full rate and the sum of the amounts paid to him and the apportionees during that period.  

The apportionment payments continued to be made through October 2007.  However, full benefits were paid for the period beginning July [redacted], 2007, pursuant to a November 2007 award.  Also, at the same time as that award, overpayments were created in the accounts of the apportionees, for payments made from July [redacted], 2007.  

With respect to the Veteran's spouse, in June 2009, a Decision Review Officer (DRO) decision corrected the effective date of termination of her apportionment to November 1, 2007.  This decision found that the November 2007 rating decision granting resumption of full benefits effective July [redacted], 2007, was clear and unmistakable error (CUE), and, as such, there was no overpayment, due to administrative error.  Because the Veteran and his spouse were reunited after his release from incarceration, his resumed compensation properly included the full monthly amount that was previously apportioned to his wife during his incarceration.  38 C.F.R. § 3.665(i)(1).  

However, with respect to V.W., who received an apportionment during the Veteran's incarceration on behalf of the Veteran's child D., the record does not reflect that the CUE corrected in the June 2009 DRO decision with respect to the Veteran's spouse was extended to V.W.'s apportionment.  V.W.'s apportionment of benefits for D. should have been authorized through the date of the last payment made, in October 2007.  38 C.F.R. § 3.665(i)(1).  This matter is more fully addressed in the introduction, because the issue has not yet been addressed by the RO, and, therefore, is not within the Board's jurisdiction.  However, this does not change the fact that apportioned payments were made to V.W. through October 2007.  

In sum, the Board finds that the Veteran was released to a halfway house on January [redacted], 2007, but that his entitlement to restoration of payment of benefits for the period from that date to July [redacted], 2007, is limited to the amount of full benefits that was not previously paid for the same time period to the Veteran and his apportionees; i.e., the reduced amount he was paid, plus the apportioned amounts paid, from January [redacted], 2007, to July [redacted], 2007, must all be subtracted from his full benefits, to find the remainder due to the Veteran.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263   (1997). 


ORDER

An earlier effective date of January [redacted], 2007, for the resumption of an award of compensation at the full rate, less any amounts paid to the Veteran and his apportionees during the period from January [redacted], 2007, to July [redacted], 2007, is granted.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


